54 So.3d 656 (2011)
In re Kirstin J. RAMSAY.
No. 2009-OB-0004.
Supreme Court of Louisiana.
February 8, 2011.

ORDER
FOR THE COURT.
Considering the "Termination of Conditional Admission" filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the probationary period imposed by this court in In re: Ramsay, 09-0004 (La.1/14/09), 998 So.2d 691, be and hereby is terminated, as the court finds petitioner has successfully complied with all terms of probation.
NEW ORLEANS, LOUISIANA, this 8th day of February, 2011.